Name: 1999/697/EC: Commission Decision of 13 October 1999 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(1999) 3276) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  health;  animal product;  trade
 Date Published: 1999-10-26

 Avis juridique important|31999D06971999/697/EC: Commission Decision of 13 October 1999 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(1999) 3276) (Text with EEA relevance) Official Journal L 275 , 26/10/1999 P. 0033 - 0033COMMISSION DECISIONof 13 October 1999amending Commission Decison 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat(notified under document number C(1999) 3276)(Text with EEA relevance)(1999/697/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decison 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products and live bivalve molluscs(1), as last amended by Council Decision 98/603/EC(2) and in particular Article 2(1) and Article 7 thereof,Whereas:(1) Commission Decision 97/467/EC(3), as last amended by Decision 98/556/EC(4), drew up provisional lists of third country establishments from which Member States authorise imports of rabbit meat and farmed game meat; whereas the list of establishments drawn up by the aforementioned Decision does not include establishments producing ratite meat;(2) the list of third countries from which Member States are authorised to import ratite meat, the animal health conditions and the veterinary certification required for import of this meat in the Community are not established yet;(3) Member States in accordance with the provisions of Decison 97/467/EC may until 1 October 1999 authorise establishments for import of ratite meat;(4) the date of 1 October 1999 shall be replaced by 1 October 2000 to allow for further consideration of the arrangements to be applied subsequently, notably in the light of comments made by third countries in accordance with the provisions of Annex B to the Agreement on the Application of Sanitary and Phytosanitary measures, and with a view to maintaining existing trade;(5) the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 1(2a) of Decision 97/467/EC the words "1 October 1999" are replaced by "1 October 2000".Article 2This Decision is addressed to the Member States.Done at Brussels, 13 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 199, 26.7.1997, p. 57.(4) OJ L 266, 1.10.1998, p. 86.